PROVISIONAL MEMORANDUM OF UNDERSTANDING (MOU)
EXECUTED ON SEPTEMBER 30, 2014, INCORPORATING
SOCIAL AGREEMENT BETWEEN NITRIAN COMMUNITY
AND GOLDEN VEROLEUM LIBERIA (GVL)

“LET THIS BE PROBATED AND REGISTERED”

deConfper 2220/6

ASSIGNED/RESIDENT CIRCUIT TUDGE.
THIRD JUDICIAL CIRCUIT COURT,

SINOE COUNTY, REPUBLIC OF LIBERIA

SITTING IN ITS PROBATE DIVISION

PROBATED THISQ ardbay OF DECEMBER, A.D. 2014

» TOIRD JUDICIAL
BUSINOE COUNTY
LIBERIA

NOE COUNTY, RE.

SHERMAN &
SELROMS-AT-LAY EGAL, COUNSULTANTS
Re SHERMAN LAWBUILDING
‘& CHENSEMAN AVENUE, SINKOR
P.O. BOX 10-3218
________ 1000 MONROVIA 10, LIBERIA

A FOUp at,

&

LEGAL

wbhic OfL therda
Atlentscrrads County
Cell:_0886 528084,/ 0886 4.90789 /o 13/0880312359/ 07760208:

Office of the Notary Public
Monrovia, Liberia

NOTARY CERTIFICATE

Personally Pl ppeared: before mein my Office with the City of Menrevia,
Mentswerrade county, Republic of Liberia, thte...32..day

off ELT, EMBER, ALD. 2014, duly qualified and commisstoned Notary
Pathe of endin the County of Montserrade and in the Republic aforesaid
the Parties to the attached: Documents:

PROVISIONAL MEMORANDUM OF UNDERSTANDING (MOU)
EXECUTED ON SEPTEMBER 30, 2014, INCORPORATING SOCIAL AGREEMENT
BETWEEN NITRIAN COMMUNITY AND GOLDEN VEROLEUM LIBERIA (GVL)

Sign Shitr Genuine Signatures On The Sard Instrument (HS) To be Pooion (s/
My Represent Hud That The Same Wes Made In My Presence bad Declared
Gy Each Of Tim Fo Be Tir Oun Handiortting (E)

Shirefore IS. FEILER DOER, IE OR Notary Fable bfrrasatd’ Hove
Aitached My Official Signature Obnd Hotary Seal Terai! W ten Had Wihire

Ite Mf Pxed My Genuine Signature Viterting

Wo Mie Transaction By Ths Power Vested In Me

This, 3°... Diy Of. SEPTEM BRAD 204.
eh

GOLDEN
/ |_ veroteum
LIBERIA

Golden Veroleum (Liberia) Inc.
Monrovia Office: Villa Samantha,
17" Street & Oceanside Sinkor,

Monrovia, Liberia
Registered: R. Fole Sherman Law Building,
17th Street & Cheeseman Ave Sinkor,
Monrovia, Liberia

Provisional
Memorandum of Understanding (MOU)
Incorporating
Social Agreement
Between
Nitrian Community
And
Golden Veroleum Liberia (GVL)

September 30, 2014
@ GVL2e-

Provisional MOU and Social Agreement
REPUBLIC OF LIBERIA)

Sinoe (COUNTY)

Memorandum of Understanding
Incorporating Social Agreement

THIS Memorandum of Understanding (MOU) is made and entered into this [ September 30,
A.D. 2014, between Golden Veroleum (Liberia) Inc., Republic of Liberia, a Liberian Domestic
Corporation, (hereinafter referred to as “GVL") represented by its Authorized Signatories, named on
below, and Nitrain [communities], of Kpanyan District of Sinoe County, Republic of Liberia,
(hereinafter referred to as “Community” or “Communities") represented by their Authorized
Representatives, named below.

This MOU terms further incorporate the Social Agreement between GVL and the
Communities.

RECITALS:

WHEREAS, on 2 September 2010 GVL was granted rights by the Republic of Liberia under
the provisions of a 65-year agricultural concession agreement (the “Concession Agreement") to
engage in the development of land for oi! palm and the production and sale of palm oil products, and
the Concession agreement is by reference included herein,

WHEREAS, the GVL investment is a business venture which additionally brings considerable
benefits to communities in terms of jobs, careers, capacity building, infrastructure, and other social
and economic benefits, while also implying changes in many matters of lifestyle and activities of
Communities.

WHEREAS, the Communities have invited and hereby confirm GVL to develop land in their
Community areas (whether held under customary, traditional, communal, tribal, private usage or
forest management or other rights, permits, certificates, titles, or under deeds), for GVL plantings and
facilities together with a Community Oil Palm program.

WHEREAS, such Community areas that are deeded, shall also be governed by an additional,
parallel Lease Agreement (Lease Agreement), with this MOU incorporating the Lease Agreement in
the MOU terms, and the Lease Agreement incorporating this MOU in the Lease Agreement terms,
and both such agreements to be signed and governed in parallel

WHEREAS, GVL and Communities have agreed to jointly collaborate and through mutually
participatory mapping have identified and shall further identify, approximately [5,172] acres
(corresponding to approximately [2,093] hectares) of land for the development of oil palm by GVL,
estimated to comprise of [4,512] acres [1,826] hectares of deeded land and [660] acres [267]
hectares) of land held under customary rights) and further approximately [1,033] additional acres
(corresponding to approximately [418] hectares) of land as may be required for the use of the
Community (with support from GVL) to establish a Community Oil Palm program whether deeded or
customary or other rights land;

WHEREAS, The Communities have determined or will furthermore determine to their
considered satisfaction that such land identification for oil palm purpose still provides for and leaves.
necessary amount of land for other needs;

WHEREAS, Communities and GVL desire to mutually safeguard the Community's forests
and other important lands and heritage, mutually safeguard the lands developed by GVL and by the
Community Oil Palm program, mutually safequard the protected species of animals and plants, and
@ GVLE=

safeguard the safety and security of the Communities’ citizens and GVL’s people, and mutually
secure the properties of each;

WHEREAS, this MOU outlines the process of engagement for future assignment of land for
oil palm development, the social, employment and other economic benefits offered by GVL to the
Communities, and the Communities’ and GVL's approach to resolving grievances should they arise:

WHEREAS, this MOU shall respectfully be probated through the Liberian Courts and become
binding upon the parties hereto, their respective representatives, members, agents, counselors, heirs,
successors in office, administrators and assigns, whether past, current or future, as though they were
specifically named herein;

NOW, THEREFORE, in consideration of the foregoing, Communities and GVL parties have
agreed as follows:

A) Preferences to be provided by GVL to Communities Citizens

GVL agrees to provide preference and priority to Communities citizens for jobs and
employment, training, promotion, college and university scholarships and business opportunities in
accordance of Appendix A.

B) Benefits to be provided by GVL to Communities Citizens Employees of GVL

GVL agrees to provide agreed, timely wages, salaries, free housing, free health care, free
education and schooling of children in accordance of Appendix B

Cc) Lease Rentals to be paid to Communities

GVL will pay to the Communities such rental monies as are set in the Lease Agreement with
this MOU incorporating the Lease Agreement in the MOU terms and included in this MOU for
reference as Appendix C.

D) Benefits to be provided to Communities even if not employed by GVL

GVL will provide USD $5 per each hectare payments on developed land, repeated every
year, to the Community Development Fund, which will be governed with the Communities themselves
for development projects; GVL will also construct and rehabilitate roads and bridges; additionally GVL
will provide Communities citizens access to GVL schools, university and college scholarships, health
care facilities; and GVL will provide business opportunities to Communities entrepreneurs, and GVL
will consider the Community for industrial development of an Oil Palm Factory Mill, in accordance of
Appendix D.

E) Community Oil Palm Program supported by GVL

GVL will support the Communities in the construction of a Community Oil Palm Project, which
will be owned by the Communities and its members. GVL proposes that the Community Oil Palm area
will be in ratio of 1 acre to every 5 acres the Communities have assigned to GVL. The program will be
offered in accordance to Appendix E and subject to terms, considerations, rules and regulations to
be agreed with the Communities and program participants.

F) Development Timetable

The timing of investment and development is based on achieving a partnership between
community and GVL. GVL estimates the timetable in accordance of Appendix F subject to
uncertainties about logistics, weather, existing infrastructure, and to training progress, and subject to
any external influences,
an
GVLEE “
ae ;

a

G) GVL Commitment to Communities regarding Potential Impacts

GVL will not pursue resettlement of the Community people from their villages or towns. This
has always been GVL policy and GVL has never resettled anyone and has not required anyone to do
so, GVL commits to adherence to all the affecting laws and regulations of Liberia and to international
regulations of RSPO, to good practices, and to partnership with the Communities, in accordance of
Appendix G.

H) Communities Commitment to GVL

The Communities commit to adherence to all the affecting laws and regulations of Liberia to
good practices, and to partnership with GVL, in accordance of Appendix H.

1) Joint Safeguard Plan for environment, people and properties

Communities and GVL desire to mutually safeguard the forests and other important lands and
heritage around and close to communities (including Community forests), the lands developed by
GVL and by the Community Oil Palm program, the protected species of animals and plants, and
indeed the abundance of any natural animals and plants beneficial to the nature, and the safety and
security of the Communities’ citizens and GVL's people, and secure the properties of each. The
company and community recognized the importance of addressing these needs as such agree to
mutual measures and actions included in Appendix |

J) Issue and Grievance Resolution Process

Given the long-term nature of the partnership, it is possible that disagreements or differences
may arise as between community or individual citizens and GVL. The company and community
recognized the importance of addressing and resolving any such differences in a friendly and timely
way and as such have agreed to the attached Grievance Resolution Process included in Appendix J.

K) Statement of Acknowledgement

As an official endorsement of the agreed lands for development and confirming the detailed
participative mapping and FPIC engagement process undertaken by the community and GVL, the
community formally attests to and signs the development map, being current at date.
The community acknowledges and affirms that it may wish to enter into future negotiations for
inclusion of additional lands, and that updated maps will be appended to and become part of this
social agreement. The formal endorsement is contained in Appendix K and is an integral part of this
MOU.

L) Documents of Reference

GVL and the Communities hereby acknowledge incorporation into this MOU of the reference
documents listed in accordance of Appendix L.

Further, there are no oral or written agreements or representations between the parties
with respect to the matter contained herein except those that are explicitly referred herein and
were any other such agreements or representations to exist, the terms of this MOU shall have
an overriding effect.

This PROVISIONAL MOU shall remain in force until final MOU Agreement is signed -
with mutual intent to do so within 12 months. The final MOU will include the same terms and
any changes or additions as mutually agreed by the parties, By signing this Provisional MOU,
the communities authorize GVL to start operations and land development in the areas referred
to on the attached map district and GVL begin the provisioning of the benefits, payments and
other features of this Agreement to the communities. The Final MOU will endure for the life of
Signed:
For Community For GVL
(Authorized = Self-Chosen _—_‘ Representatives

having the = to administer Communities
= > ,
UG.

Representative Attestations and Endorsements

(Traditional Leaders including Paramount Chiefs (Broad Based Leaders & Citizens including
and Chiefs unless already above) Further Elders, Women leaders, Youth
Leaders, Development leaders)

Hon: JocOb leoFFa
Wn pobert Sa

Government, Administrative Attestations and Endorsements

(Government Authorized Representation at District, County, & National level)

tn Augucda® QrQuie, ~ Supt, Sime CO:
Godwin C- Necofkad = Chet l areal

Witnesses
Capelli Fs ih ij Advisors
He lag Oustel bur fr =

@ GVLa
APPENDIX A

Preferences GVL Will Provide to Communities Citizens

1 Preference and priority for jobs in the Communities areas

2. Adult literacy and numeracy education for higher jobs

3. Technical training opportunity for advancement to qualified jobs and management in
Community area and elsewhere in GVL business

4, Preference for GVLs college and university scholarships is given to qualified students
5. Preference for trainee Cadetships towards management jobs

6. Preference for contracting and supply entrepreneurship

The above preferences and priorities are given in each GVL MOU area to their own citizens
of good reputation who have the willingness and qualifications for the opportunities, and also in other
GVL areas, so that GVL MOU area citizens may cross work in any GVL areas on equal basis.

Preference and priority means that in any starting and new jobs or business opportunity will
first be given to citizens. But existing employees, trainees, students, cadets or vendors will not be
fired to accommodate new entrants.

@ GVLis
GVLS
me

APPENDIX B
Benefits GVL Will Provide to
Communities Citizens Who Become Employees
1. Employment and wages and other
a Priority and preference for jobs and training opportunity is provided to communities

that designate planting land for GVL.

b. Wages and salaries meet Liberian Laws and Regulations and Minimum Wage
rulings, as well as Terms and Conditions of Collective Bargaining Agreement as are valid at any given
time.

c. Currently, GVL includes

i 50kg bag of rice per employee each month in accordance of current
Collective Bargaining Agreement 2013 stated minimum 21 days of working per month, or as per
updated Collective Bargaining Agreement, which may be reached with such employee unions that
legitimately represent employees from the Communities.

fi Annual paid vacation,

ii Maternity leave,

iv. Bereavement payment and
V. National Social Security and Welfare Corp (NASSCORP) contributions.
d. Eligible statf can receive a subsidized motorcycle without down payment, subject to

an individual employment contract.

2. Training and advancement:
a. Provide skill training to employees of the company.
b. This includes

i On-the-job training,
il Head gang and supervisor training,
tii. Cadet/management development for qualified candidates,

\v. international secondment for qualified candidates (e.g., learning modern mill
engineering methods);

v. Vocational training (for instance, heavy equipment operator certified training,
and skills in mechanic and construction trades)

c. Employees with good skills and willingness and ability to advance and manage parts
of the business will be encouraged and GVL wishes to create and build management and technical
support capabilities deriving from the Communities.

d. On the job training for staff level shall begin during the first month of hiring and shall
be repeated periodically, subject to qualification and eligibility.

e The training of gang heads shall commence during the first month of being hired and
GV oOLDEN
Veron rus
UBER

uA The training of tractor and yellow machine operators shall begin in the first month of
being hired. Only successful candidates, who have passed competency tests at the end of the training
will be eligible to become operators of this equipment, subject to availability of machinery and
equipment.

3. Education of employee children:

a. GVL will build schools in GVL farm townships starting at kindergarten and primary
school and up to high school

b, Schooling is free for children dependents of employees

C. GVL will pay for teachers, maintenance of schools and study items

d GVL offers schooling in adult literacy and numeracy for enrolled employees and for

ability to be promoted

iG Citizens who become employees, and their children, are equally eligible for
scholarships as discussed under Appendix C, please refer to there.

f. University scholarships application will be available to qualified employee children
from the USD $100,000 in annual scholarships students.

4 Healthcare and clinics:

a GVL will provide employees and dependents health care and medical treatment free-
of-charge,

b. Health clinics will be constructed, equipped and staffed by health care personnel and
nurses,

c. GVL will pay the health care staff.
5. Housing and facilities:

a. GVL will provide modern style free-of-charge family and bachelor housing within the

developed area in locations of its choosing for full-time employees and their dependents that wish to
live there

b. Housing will have
i Free electric power,
ii Running piped water and

ili Toilet bathrooms,

iv. As well as kitchens.
v. The housing will be built in temporary form starting in year 2, and permanent
houses starting in year 4 of anew GVL farm areas
c. GVL farm townships will have
i Market place

ii. House of Worship or Meeting Hall

ili Sport field
®@ GVL&

iv. Normally GVL will build these community buildings during year 2-3 of a new
GVL farm area
@ GVLE-
APPENDIX C

Lease Agreement

The Lease Agreement signed between the Parties on in parallel with this
MOU is hereby incorporated by reference.
3] GOLOEN
GVLS
oy

APPENDIX D
Benefits GVL Will Provide to Communities and
to Citizens Whether Employed or Not
a, Employment priority at GVL
a. Priority and preference in jobs and training opportunity is provided to communities

that designate planting land for GVL, with evaluation and determination of their qualifications and
suitability for employment.

b. As with professional oil palm estates GVL hiring would aim to achieve 6 hectares
planted per employee on average by the time harvesting starts. Most but not all of these jobs are
local, but others are not. GVL will hire employees as required, with priority hiring from the
Communities but GVL has the right to hire Communities members for jobs elsewhere also, and to hire
non-local people with particular skills as required.

ae Community Development Fund payments and land usage

a. A Community Development Fund will be used to pay for additional facilities, in
addition to what is mentioned herein, over the whole life of the GVL concession, and payments will be
repeated every year

b. GVL will each year pay USD $5 each hectare (each hectare being almost 10 Liberian
Lots and this meaning payment equivalent to USD $2.08 each acre) of developed land into a
Community Development Fund after development has occurred and in accordance of the actual
developed hectares

c. It is specifically confirmed that the USD $5 per hectare is paid for all land actually
developed by GVL, and this is agreed to include planted land, land improved by GVL for built facilities,
such as warehouses, offices, houses, land for nurseries and land used for GVL exclusive roads. It is
to be calculated from the month onwards, when the actual development of land already occurred and
payment will be made annually.

d. This fund will be used to build infrastructure and other facilities of prudent selection
and planning
e. GVL will carry out the needs and planning survey with the Communities at the

beginning, and this will be repeated from time to time to guide planning

f. The fund will be governed by representatives from both community and company,
where the GVL representatives participation is to assure that the fund will be used for prudent
community purposes

g. The Community Development Fund governing committee will be comprised of 5
persons appointed by and from the Communities and 5 persons appointed by GVL, as stated in the
Concession Agreement and the funds shall be managed as stated in the Concession agreement
which has been passed to a law.

h. GVL will make Community Development Fund money available annually before
January 31* and following the completion of appointment of the 5 Community representatives, and
the holding of the first mutual committee meeting where the charter of the Community Development
Fund is formally approved, and the development of land has begun. The committee shall open a bank
account into which the money will be deposited and the bank statement published on community
bulletin boards.
3. Education access to GVL schooling

a. Community citizens will have access to study at GVL schools from primary school up
to high school, but priority will be given to employees dependents

b. GVL offers schooling in adult literacy and numeracy for community citizens

c. University scholarships application will be available to qualified citizen's children from
the USD $100,000 in annual scholarships to agriculture students, and on a selective basis and in
lesser portion for medicine/nursing, mechanical engineering electrical engineering, civil engineering
and education/teacher training.

d In allocating the scholarships, GVL will work to prioritize students originating from the
Communities in proportion to the land areas being allocated by other Communities, and this will be
monitored annually together with the Communities

4, Healthcare and clinics access

a. GVL will provide community citizen's access to GVL health care and medical facilities
subject to availability and minimum at cost, but priority will be given to employees and dependants

5. Roads and bridges:

a. GVL will build and improve road and bridge infrastructure as part of its GVL farm
operations, which can also be used by communities when suitably located

b. For sake of clarity, GVL can only build road and bridges, for use by GVL operations
and, where agreed, affected communities. For agreed road and bridge construction projects please
refer to Appendix E.

6. Wells and pumps:

a. GVL will build wells for communities where needed to avoid disturbance to clean
water supply from the Oil Palm development

b. Wells will be equipped with hand pumps where towns/villages which have over 150
citizens or in communities where GVL development might change or has changed water quality. A
team from the community be trained to repair hand pumps. Hand pumps and wells will not be built to
any town or village not permanently occupied by Communities citizens nor in locations where quantity
of water usage is insufficient to maintain the quality of the water.

Ts Local Business

a GVL provides opportunities for local business and entrepreneurs, beginning with
offering market areas in GVL farms so communities can sell to employees and for fully localizable
trades such as

i Construction,

ii. Lumber and carpentry works,

ii. Brick making,
iv. Furniture making,
v Garment making,

vi Poultry and or fish farmina.
@ GOLDEN
GVLSe
a

vil. And all types of service and trade activities.
b. GVL will give preference to these locally sourced businesses.
c. Also indirectly, by creating real economic development and people with jobs and

money to buy goods and services, GVL's presence can help bring in business and services such as
cell phone services and more products may become locally available.

8. Consideration for Oil Palm Factory Mill

a. GVL will consider the Communities for build manufacturing mills locally in connection
to some of its farms and in some communities.

b. The location will depend on many technical factors including how much land is
planted nearby.

c Typically a group of big farms will have a central factory, which provides further
manufacturing, technical, transport and administrative jobs.

d. In addition to processed palm oil, the factories side products are used as fertilizer,

e. The decision of where and when to build is typically decided 1-2 years after first field
planting is completed. Normally a new mill takes 2-3 years to build.
@ GVL&s
Se
en

APPENDIX E
Community Oil Palm Program Supported By GVL
te Community Oil Palm Program
a. Every community is encouraged to designate proper, proportionate and regulated

land area for assisted community farms (also known as supported out-grower farms),

b. GVL proposes that the Community Oil Palm area will be in ratio of 1 acre to every 5
acres the Communities have assigned to GVL.

c. GVL will provide training, advisory and will supply seedlings, tools and fertilizers at
cost and free of import duties.

d. GVL will guarantee to purchase the fruits at regulated and transparent prices for
processing at the established factories

e The Community Oil Palm program normally starts in year 3 of development, as at that
time the community has gained experience from participation in GVL development

f. The Community Oil Palm program is formulated in separate plan which when
initialled and signed are attached to this MOU as integral parts
2. Oil Palm Development Fund

a. Each year GVL will pay 0.5% of annual sales of oil palm products into an Oil Paim

Development Fund.

b. The proceeds will be used by Government to support and promote community and
smallholder oi! Palm development in addition to the Community Oil Palm, so communities can request
funding for local oil palm projects
APPENDIX F

Approximate Timetable for Initial Development and Investments

1. Site facilities construction

® GvLe

GVL

j-—+

2015

GVL

2. Roads new or rehabilitation (Note
bridges are separate)

a. From-To (new or rehabi

b. From-To (new or rehal

c. From-To (new or reha

3. Bridges rehabilitations

}

a. From-To (new or rehabilitation)
b. From-To (new or rehabilitation)

c, From-To (new or rehabilitation)

4, GVL Nursery development

eater he ce Se

a. Nursery founding

__b. Nursery operation _

c. Nursery transform to planting or
facilities

2014-08-01 Nitrian MOU & Social Agreement

_5. GVL Planting land preparation

VL

@GVL

sou
VER
LIBEL

a. Area name, hectares, years

b. Area name, hectares, years

c. Area name, hectares, years

T

6. Planting in the field

a. Area name, hectares, years

b. Area name, hectares, years
c, Area name, hectares, years

7, Wells with hand pumps construction
| & rehabilitations

Always at end of
dry season only

a. Town name, (construct/rehab)

b. Town name, (construct/rehab)
c. Town name, (construct/rehab)

8. Education

a. GVL school system

b. Town school name: details

c. Town school name: details

d. Town school name: details
e. Adult Literacy Program

f. University/College scholarships

2014-08-01 Nitrian MOU & Social Agreement

Ag
_9. Healthcare

@GVL2

a. GVL clinic

GVL

b.

c.

10. Other facilities

CDF

a.

41. Community Development Fund

a. Committee Establishment and
Charter Adoption

2014

b. Bank Account Opening

2014

c. Payments by GVL

[4 2, Community Oil Palm Project

ANNUALLY

Every year 65
years

ANNUAL)

a. Organizing COPP

Joint Activity

2014-2015

Estimated 1-2
years

b. Begin works for COPP

Est. 2016

Estimated 1 year

c. Planting COPP_

Est. 2017

Estimated 1 year

d. Harvesting of COPP 7

Est. 2020

Until replanting

“CONTINU

| 13. Other

“SOF

~ 2015

2014-08-01 Nitrian MOU & Social Agreement

Ar
Gouoen
VeRoLeuM
LIE RIA

APPENDIX G
GVL Commitment to Communities and Citizens
Regarding Potential Impacts
T Land Negotiations and No Resettlement
a. GVL will not pursue resettlement of the Community people from their villages or

towns. This has always been GVL policy and GVL has never resettled anyone and has not required
anyone to do so.

b. As a member of the RSPO, and responsible investor in Liberia, GVL follows a strict
process of conducting environmental assessments and intensive social engagement as part of the
process of obtaining land for oil palm development to ensure the community gives its Free Prior &
Informed Consent (FPIC) for any hand over of land for development — this is done before starting any
development in an area. As part of this, Communities and GVL have a signed MOU from the
beginning of engagement (“EPIC engagement Agreement’, signed at start of mutual engagement).

c. This FPIC engagement process will be an on-going process subject to community
desire and willingness to offer additional areas for development.

2. Adhere to all Liberian Laws and Regulations
a GVL agrees to adhere to and observe applicable Liberian Laws and regulations.
b. GVL will adhere to the Environmental Protection and Management Law of Liberia, the

New Forestry Reform Law of 2006 or any other law or regulation of Liberia, regulations of the
Environmental Protection Agency (EPA), Forestry Development Authority and the principles of the
Roundtable on Sustainable Palm Oil (RSPO).

3. Respect for Community culture and sacred values

a. GVL has and shall make every effort to identify with community participation and
clearly enclave/ avoid damage to any of the following during the land preparation process, as
specified in our agreed and completed FPIC and participatory mapping processes.

i Community's protected areas, including cemeteries, shrines, sacred forests,
special forest collection areas (e.g., for special medicines)

ii old towns community wishes to preserve

iii. other agreed cultural or economic items that are identified by community as
important to its well being

b. GVL and Community acknowledge that given the history of Liberia, and the
movement over the past 30 years of citizens away from community areas, it is possible that some of
these sites may be difficult for community members to identify. The communities commit to address
and resolve any such mistakes internally before discussing with GVL

4. Compensation for active farms:

a. Before any agreement to convert active farms to GVL farms, GVL and individuai
farmers will carry out field survey and crop count. If there is agreement by farmer and GVL to convert
farm, compensation will be at a rate set by the Ministry of Agriculture or other rates as may be agreed
from time to time If agreed, compensation will be made in open forum with witnesses and decision is
final and binding on both company and farmer.
Gounen
[Sects
Linea

APPENDIX H

Community Commitment to GVL
t Allow GVL safe and undisturbed use of agreed GVL farm areas.
2, Mutual collaboration to resolve any emerging crises (see more on grievances).
3 Participate in activities that protect High Conservation Values (HCVs) and High Carbon Stock
(HCS) sites identified and demarcated within its farm areas.
4 Help GVL maintain the quality of the water bodies by not use chemical and explosives for
fishing purposed and disposal of waste & feces direct to water within the concession areas.
5. Collaborate with GVL to stop illicit drugs sale in communities within it GVL concession areas.
6. Assist protect the investment from thieves, sabotage and any illegal activities and respect the
private property of GVL.
7. The community will respect and not damage GVL's infrastructure, constructions, assets or
property

8. Work with GVL to protect wildlife by helping to decide non-approved hunting and then enforce
zero tolerance in the farm areas.

i} Assist GVL to maintain the zero tolerance on burning in it concession areas.

10. Assist in sharing factual information about the GVL operations of GVL.

1: Fully participate in awareness and sensitizing activities about the GVL oil palm project.
12. Actively engage to monitor & evaluate activities of the GVL oil palm project.

13. Carefully studied the MOU map and hereby ensuring that they collectively (including all
community members) understand the MOU map and in particular agree to the allocated farm land
area the community has selected and set aside for its future farming needs. The community
representatives self-selected by the Communities in the FPIC process for each Community have
conducted a field assessment together with GVL to confirm the area represented on the map.

14, For reference, other commitments are included in Appendix | for joint and mutual protections
B GVLae-
APPENDIX |

Joint Safeguard Plan for environment, people and properties

Communities and GVL desire to mutually safeguard the forests close to communities
(including community forests) and other important lands and heritage, close or in the lands developed
by GVL and by the Community Oil Palm programme, the protected species of animals and plants, and
indeed the abundance of any natural animals and plants beneficial to the nature, and the safety and
security of the Communities’ citizens and GVL’s people, and secure the properties of each. The
company and community recognized the importance of addressing these needs as such agree to
mutual measures and actions included in this Appendix |

4 For the securing and safeguarding of forests, the Community's forests and other
important lands and heritage,

a The parties agree to regulate and prevent forest clearing including tree felling,
burning and other non-constructive means of bush clearing, not respecting the protection of areas
covered by the MOU and marked for conservation.

b. GVL agree to assist in this by providing community sensitisation and education &
where agreed will contribute to helping communities for successful conservation. Eg; maps, assisting
communities’ signpost their sites, helping monitor and checkpoint and patrol the lands. together as to
be agreed, and providing training.

2. For the securing and safeguarding of the lands developed by GVL and by the
Community Oil Palm program, especially from fires (particularly in dry season) that may spread
from any type of activity, and from entry or theft by anyone,

a The communities agree to forbid clearing and burning activities and farming and
construction in established buffer zones, including riparian, meaning river or stream and creek, buffer
zones and other buffer zones

b. Both parties agree to the establishment of fire and buffer and theft watch guards
where needed, from reliable GVL staff and hired community members and the guards to be
compensated by GVL to ensure vigilance and efficiency.

c. both parties agree to the establishment of fire-breaks and trenches where needed to
secure GVL, COPP and community plantings and properties

3. For the safeguarding of protected species of animals and plants, and indeed the
abundance of any natural animals and plants beneficial to the nature,

a. GVL agrees to forbid any hunting at all by any GVL employee who is not
Communities citizen, so that any allowable hunting is for the Communities citizens only

b. GVL and communities agree to forbid the hunting of animal and bird species legally
protected under Liberian law, such as chimpanzees ("baboon"), and pigmy hippo and others, by
anyone in the forests and the lands of the Communities and the lands planted, developed or
conserved by GVL and the COPP.

c. The parties agree to forbid any hunting or farming of any kind in the riparian / river
buffer zones established to protect rivers, creeks and streams. However, to be clear, fishing by trap
and line and net only, is allowed by community citizens and GVL employees only without any use of
chemicals, in those same rivers, creeks and streams when passing through the buffered parts

A Gar tha on.

and eafanunrdine tha en

goin
LSoesihiu
tinea

wishing to settles/take up activities in or near the towns, lands, camps and plantings of the
Communities, GVL and the COPP,

a. The Communities agree to forbid and prevent settlement, farming or housing or any
hunting of protected species in the preserved areas conservation areas or buffer Zones.

b. To support these areas and citizens, staffs and assets, the parties agree to establish
security measures and teams

c The parties agree, for sake of good understanding, that the security measures will not
hinder Community members, GVL staff, nor other lawful authorities or persons from passing

d The parties agree that the Communities will not allow the settling and establishment
of housing, farms or activities by any strangers in the Communities lands, without careful vetting by
the Communities decision making body, and binding any people who are allowed to move into
Communities lands to these same terms here in this understanding.

é. The Community will conduct future farming activities in the areas within the
designated farm land areas and in any case not convert to farming areas agreed for protection and or
conservation. The Community further ensures and makes a commitment to prevent anybody,
including but not limited to community members, newcomers, and strangers from making farms in the
forest areas preserved or set aside for protection and conservation as agreed on the MOU map. The
Community takes the full responsibility of any violation of this commitment by its members.

f: The parties, GVL and Community, agree and recognize that the arrangements about
safeguarding the land and special animals are serious and important, because of the heritage to be
provided for future generations of Community citizens. The parties also recognize and agree that
conservation must go together with oil palm development in order for this project to proceed
successfully and sustainably and for on-going economic development. This MOU recognises that in
order for the company to maintain its international certification (RSPO and other) and the ability to sell
its products, the community also acknowledges that it can only continue to receive full benefits from
the project (such as jobs, scholarship, social infrastructure projects and CDF) if it adheres to its
commitment to responsible conservation.

g. The Community hereby states that it is mutually agreed and understood that any
violation of this conservation commitment may compromise the overall development project and also
the Social Agreement commitments and employment, and may result in a stop to all future
development of the area as indicated on the map to be developed by GVL.

h With 60 days of signing, the parties agree to enter into a joint process to define
specific environmental policies, conservation goals, including sensitization, planning and training for
monitoring, defining mechanisms for the enforcement for compliance/non-compliance and creating
on-going conservation monitoring teams and processes. This process would be run by a small joint
team comprising members from GVL, local communities (2-3 per community), relevant government
agencies and qualified Civil Society Organizations. This process is anticipated to take up to 6 to 12
months for full definition and if appropriate may result in a conservation agreement that becomes a
part of this Appendix |.
@ GVL&e-
APPENDIX J

Issue and Grievance Resolution Process

1 GVL and communities agree to implement the Grievances and Complaints Standard
Operating procedure (SOP) shown hereunder. This SOP may be continually improved and
amended from time to time GVL and community agree to resolve issues, concerns,
grievances and conflicts resulting from the GVL operations or activities deriving from
community that has negative impact on either.

2. The parties agreed that reporting of grievance/ complaint by community's member can be
made to either GVL or community representatives in written or verbally and any party who receives a
complaint or grievance reports it to the GVL Social Sustainability department or to a GVL manager
within two days.

3 Each report shall be duly recorded by GVL and made available to the reporter as well as to
the joint monitoring team.

4 After the complaint has been received, field investigation should be carried out by GVL,
Community representatives and the complainant to verify the complaint.

5. The parties agreed that after the field investigation, a meeting should be called comprising of
GVL, community representative and the aggrieved party to agree on actions to address the complaint
and the complainant should have the right to say “YES” or “NO” to the decision reached.

6, If the complainant agrees to the decision reached, GVL will within 10 working days after the
decision submit action plan to address the complaint as per the decision reached. The action plan to
be presented by GVL will be used by the joint community representatives, GVL and the complainant
team to monitor progress of the work by GVL.

re On the other hand GVL and community representatives agree that, if the complainant
disagrees to the suggested actions to address the complaint by GVL and/or by community
representatives, the complainant is entitled to go to court if he so wishes for redress. It is agreed that
during the complaint process, the Nitrian community may contribute its recommendations as to how to.
resolve land related matters within the community context, it being agreed that labour issues are
strictly a company/Union/Ministry of Labour matter.
@ GVL&EE-
APPENDIX K

Statement of Acknowledgment and Acceptance of Land Grant by the
Communities to Golden Veroleum (Liberia) Inc

We, the tribal/local people, chiefs, elders, women, and youths of Nitrain Community, Kpanyan
District, Sinoe County, Republic of Liberia, do hereby freely, voluntarily, without the use of force or
threat, neither by the Government of Liberia, nor GVL, do hereby consent to, and accept the grant of
land made by this community as evidenced by the maps attached to this Statement for the purpose
stated in the Concession Agreement between the Government of Liberia and the Concessionaire to
wit: for the Concessionaire to undertake a large scale commercial grade oil palm plantation in Liberia,
together with the related infrastructure to process and market certain oil palm products, for the
duration of the Concessionaire’s Concession Agreement with the Government of Liberia or any
extension of the same.

That the decision made by us, the tribal/local people, chiefs, elders, women, and youths of
Nitrain Community, Kpanayan District, Since County , to consent to, and accept the grant of land to
the GVL, is an informed decision based on prior consultations held with GVL and our understanding
and appreciation of the purpose to which the 2093 hectares of land will be committed and the ancillary
and/or derivative social benefits that are expected to accrue to us, the tribal/local people, chiefs,
elders, women, and youths of Nitrain Community, Kpanyan District, Sinoe County, from the operation
of the Concessionaire in the District.

APPENDIX L
Documents Included by Reference in This MOU and Made Available and
Exchanged
a. GVL Concession Agreement,
b. RSPO Principles and Criteria (2013) and GVL membership details,
c, FPIC Engagement Agreement,
d GVL Standard Operating Procedures (SOPs) and support forms for

i FPIC and compensations,
ii Grievances.

e. Signed and endorsed maps of Communities areas including already agreed areas for
GVL, confirmed community areas and conservation areas,

f Community Oil Palm program draft proposal, draft and final plans and documents, to
the degree developed at the time of negotiation of this agreement,

9g Current Collective Bargaining Agreement with the GVL Labour Union,

h Summary of NASSCORP,

i Community Development Fund By Laws, draft for discussion.
j Environmental Social Impact Assessment Summary,

k. High Conservation Values Assessment Summary.
‘<

Vs y,
hee CT La

ecdues Twrte

ag pacer :
A. —_

Pa heruances, 2)
A | 5

NO
|

S/S:

e's

po sunictioh
vilage

Naud | ek)

ie 500 000 200)

SOLDEN WS
VEROLEUM
LIBERIA

ek,
j ay a
| pee (Fe

3000 0

S atre

“T Legend vse

[ea Clans Bailie ig ativo)
=i Lap

Likes
EOS]

OX
See

KIO

a Wo Parrounds Galodgigniine c
si called irae ae fy oe
Conservation vae 1
ervaon Valse 2: OHA! FY YOR
IR gn Conservation Value 9 220A CAS
[EER High Conservation Value 4 -92HA

VAC road

yh Consérvation Valyp 5: BSHA
cectiuleaias

Suitable for Planting » 137 1HA
SSS RBA for Chimps and Pyoraiaaaenoz tA,

Fecipah
: 5
Hefeeee t+

Rivor
Coastal Line

~

1G

z=

Projection:

Leg eg Redick. Se vind &

ar TR

Syivetior Tee Gaal,
1 Yeonley | ile gy
Nitrain Local Officials MOU/SA Endorsement

Town Chief Officials Endorsement

sinnas: Cte Poe Dha OM _ Ale LQ xf 7/Ne

Date

Full Name Signature

Name: Rebecee Jelagert : A

Full Name Signal Ry \
Name: erp Gok LESS

Full Name > oma Signatur

Name: 2AARAS

2/9 /g

ebecta ele (ae

Town Date

Secfartulloze gal Inc

Tie Name Town Date

Name: See c fixes Kecktabe x(a
Full Name Signature Town Date

Name: Dre Punvfew. eae recat eelify
Full Name Signature - Town Date

Name: _\
Full Name Signature Town Date

Name:
Full Name Signature Town Date

Name:
Full Name Signature Town Date

Name:

Nitrain Local Officials MOU/SA Endorsement

Chairmen Officials Endorsement

Name: Wise. She StL
sf
Full Name Signature [Chan p Date

Name: JooL aus To faa.

Full Name Signature .; - Town Date

Name: Em mane pew

Full Name

Full Name Town Date
Name: Fob ves hs
Full Name i Town Date

name: ode, Dug
’

Full Name Town Date

Name:
: a

Full Name Signature Town Date
Name:

Full Name Signature Town Date
Name:

Full Name Signature Town Date
Name:

Full Name Signature Town Date
Nitrain Local Officials MOU/SA Endorseme

Youth Leader Officials Endorsement

; i A
Name: Gobrre | i Nee AL

Full Name Signature

ne susesiise pet —§ FPA ahecls — zely
Town jj" Date

Full Name

Name: Chancy R Swe

Full Name Town Date
Name: S Por [ey Sey, —teelbilertee — Selfftl,
Full Name Town Date
nome: FOOTEL Kevgeo. selaly
Full Name Town Date
othel i
Name:_{ 21 € (0 Swen = Sole Tiel (Mech, S thy
Full Name Signature Town Date
i *
Name: lai chs, Gran 1D) fopo Nagssion — Bafa/ny
Full Name : Town Date
none ache ic ae ae Pe tok, refr/ouy
Full Name Town hare f
Name:
Full Name Signature Town Date
Name:

Full Name Signature Town Date
Nitrain Local Officials MOU/SA Endorsement

Women Leader Officials Endorsement

serane! 1 becca Halak

a

Full Name

saints. © kn car

Signa

oop Palagsin SAFI 4p

Full Name Town/City Date
name: Alarce, Senet ay. Seeker bs 30/e/1 a

Full Name Signature Town /City Date
Nine Mewes tal. + Kalocrde, salt

Full Name ature Town/City Date
name: Ezebel, Toc, _<Ey Yoda 4 Heelee Zefalty

Full Name Signature Town/City Date
Name: Yaa ec SSoxcksey— Naat & Sackia Mlaaatdy Solelity

Full Name Signature Town/City Date
Name:

Full Name Signature Town/City Date
Name:

Full Name Signature Town/City Date
Name:

Full Name Signature Town/City Date
Name:

Full Name Signature Town/City Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement =

Name: | cqusvene & sckey

, Date ’
Full Name Sity/iown ie
Sppaboe a Sneke Bal y
Full Name signature ity (town ats
Name: CLASH an Sockur Sa chur peg
Full Name City /town Date
Name: (2 Ly Ur Secbr Sack wolaliy
Full Name Signature City /town Date"
name: LUCibvt. Soudee FX S Chem Zola
Full Name Signature City /town Date
Name: LL Saac is : Seydet. Chea SOHN 4
Full Name Signature City /town Date
: aver
Name: hal eg Sohne
Full Name Signature City/tow Date
Name: NMieybety Urey Chen ial
h+
Full Name i
Re City/town Date
Name: MOA Seid ee
Chew & al 1 le
Full ie Signatt City town Date
Name: SX
Sten Suplee — Chen Be fig
Full Name Signature City/ ae

Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

att
4

sta UO by LJ ral,

Tee Popo Teiasen” Saar

Full Name Signature City/town Date

vane Sod Lato r j fry propmssiur Bugy
Full Name Signature City /town Date

name NAerKe. Nethat Pyeo tis wehy
Full Name e\ City /town Date

name: Swe helok i Pry isin esht)ry
Full Name song City /town Date”

name: SSposes Lak a es Preokissun Sh lig
Full Name Signature City /town Date

Name: weve 3-1 Swen

Full Name

Name: Buttes LA tak

Poov Nisin -Safilig

City /town Date

py Pv OST SSin Bylsley

Full Name City/town Date
name: Ss Prouk Neel Pap Pisin sobihy
Full Nene sy City/town Date
Name: Nosey wren Po pr Passion Bilal
Face City town Date
Name: = %
Full Name aH 3 aa =e an

Signature

City/ Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

Name: Thea vween dale

POPES on ella).

Full Name Signature City/town Date

Name: Pebecca Sul. ( pro puY7 Sm a 21 Lact
Full Name Signature City /town Date

Name: ftucphts devel ay fr Posen softy
Full Name City /town Date

names BES yo toch SH ae fo PKS BaAlglly
Full Name City /town Date”

Name: SYSuwit& Sud e€ fopo Vas Soll 4
Full Name City /town Date

names chen epen Bw

yo wi DUSS—  solgiiy

Full Name

City /town Date

Name: Bs ate BON

Papu tsSien _sublig

Full Name City/town Date

Name: Debecca hoe : po pv PST ww sohiy
Full Name Signature ‘ City/town Date

Name: Neu doratnygbbaue pa ig pr pv Dycsiu- Bugg
Full Name si > City town Date

Name: OH~Ww Sk

Full Name Signature

_Popu Mase Sof9 fry

City/ Date
AH.

Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

Prof PV8S a _BlIi¢

nome Boyt Ito Be

Full Name Signature City/town Date
J @.
name: rho Pi _prxpr hNown BS Joe
Full Name Signature™y, City /town Date
Name:Paneess Clays 9 0 Sache Tachyhlyuory
Full Name Signature City /town Date
NameCinsfvit Weob, Sackas Tisch Ahaoay SLyly
Full Name City /town Date
. oR
Name:‘Pz hace! Shay Sadepe Tic Alyaisy ale); y
Full Name City /town Date
name: hiv “VOe sacks Tid Abyiuy Zalility
Full Name City /town Date
——,
nome Peleel a Deh, ee SadecBalAtypen., ZL
Full Name Signatur: City/town Date
a) :
Name: Try S Wee, Fehrs seloly,
Full Name Signature City/town Date
name: Mtese, Quen Mp: Kobeda alt
Full Name City town Date

Full Name

Kabides seh

City/ Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

NameSU verte “CaucSreh

Kihad, zal

Full Name City/town Date

Name: \s chow’, Samoteh, Keloade zh ln,
Full Name Signature City /town Date

Nome: T° Sbeovaa Ley een Te Kacton — Pole /i
Full Name ig City /town Date

Name \weedee Saydee Febedey Sell ly
Full Name City /town Date

Name: Macy —Fangeer Kohela sally
Full Name Signature City /town Date

Name:Vickoy a Ma. bie

Full Name City /town Date
Name: 49 es), (Dei bh Ago Ka L add 30 G/M
Full Name Signature / City/town Date
Full Name City/town Date
Full Name : City town Date
name: Nixie) BEM Fabaole, ell
Full Name City/ Date

Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

Name; Van 4 ies, ek, Kobedy sabhy

Full Name City/town Date

Name: Ei ZL hoya Chea | Kashon ben zolalrg
Full Name Signature City /town Date

Name:( havles, Kon & KR Ko hood soltl ty
Full Name Signature City /town Date

Name: FSpeuany Sane) boa : Kabeok =del a
Full Name Signature City /town Date”

Name: Rage Cher OFerrg cm C * Kole weet ly
Full Name Signature City /town Date

Namesamud apenas) os ; = | Kelas, ely}
Full Name Signature City /town Date

name: {ereuckan enue EN Kobed, —-sebalty

Full Name City/town Date
oe Kolck, __setly
Full Name City/town Date
name: Mane Useloh Felash ele ty
Full Name Signature City town Date
NomeKe\vatles Soe, “Boy Febsla =e,
Full Name City/ Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

yore Nadlane Senkch M2 Kabel ably,

Full Name Signature City/town Date
name: Newco US. wel, yo. olresden bly
Full Name Signatur City /town Date
wane tye, een zr = 1 Ka ba oles self,
Full Name Z i City /town Date
name Vhecesy Veh Kalas, Sally
_ Full Name Signature City /town Date’
name Nickie Foleumo Kaba, Belli
Full Name City /town Date
name: W2grine ve COE ee Kaboodler Bell,
Full Name Signature City /town Date
name: Chwiahahe, Nee. Fahasle, zeal (L/
Full Name ‘ City/town Date
Name: PA edte-et Xe, Echook, Behl ly
Full Name City/town Date
Nome Cerne TR Orel § Lobos ze At
Full Name . City town Date fs
name: Ngnes, Severe Kobnde _ Sohly
Full Name City/ Date

Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

ames Fake Koh

Full Name
e) .
name“ hale VA walct L,
Full Name

es fh .
Name: Fvelun Woah,

Full Name *
\,

toner higg aiebbe,

Full Name

wenies.. Cl,

‘x@hools Soll y

Full Name

name: thea. Come,

Full Name

name: FBT Sarl

Full Name
Name; Teene S. ( dich,

Full Name

Nameeabace IS: Neste h

Full Name

Name: Yessesaey > VEaIL,

Full Name

City/town Date
Fiber Zalql Lby

City /town Date

City /town Date

City /town Date”
‘cobed sellin

City /town Date
Eabacde seb

City /town Date

‘Bahasa sebly

City/town Date

City/town Date

orkecle, _ Zeftally

City town Date
Citizens Officials Endorsement

name: 2A mes blesseA__* &

Full Name Signature City/town Date

Name: Ce Cet; a Jeu feA 4 Be Lida of ory
Full Name City /town Date

Name: DAM _f-laiS Sey Rab ada solyhiy
Full Name City /town Date

Name: Creaeve_h LSS Soba, Bo) tkowy
Full Name City /town Date”

nameadka OS Kabede ashlly

Full Name Signature City /town Date

Name: Aaeulaea Nenxda é 7 “Dar ype olarli4

Full Name Signature City /town Date

name; Ayldaster Ao.ibg be jefe. Misaen S falry
Full Name City/town Date

Name: A Come Kennels Tot bed Blade Solara
Full Name City/town Date

wre Gate Wil pupae sa
Full Name City town Date

numero 0d /Us } psjes (Ul sh-<shun

Full Name City/ Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

sie bore Ala aoe

%/ "
paged Wik CS CW solaly

Full Name Signature City/town Date
name Petri eh Swor pee fusel, § leglas s0(Flly
Full Name Signature City /town Date
fie Zobe ¢ Coane Nesh4 & As foh Msn solely
Full Name Signature City /town Date
Name: Oriuce SS A/asbe PpehhiDias gulaly
Full Name City /town Date’
Name: Lrcc Gazid-o0, PPS J eds sofg/rer
Full Name City /town Date
—
aks [a dy Bex, (Wwel/Blebec
Full Name City /town Date
Name: Llenesac Tevrel, Tebsled_
Full Name City/town Date
Nameftresdo m9. Sayfue Tapeh {ble ¢o/t up
Full Name City/town Date
Name: \/epererd Aleg&e psprlliSSic. B0(9/ eh

Full Name TWer
Name: flo ha hee

City town Date

TWh why

Full Name Signature

City/ Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

Name: V7 V 14 A 3 fic

£L. spire. tol pi

City/town Date

Full Name

NamerP] trbn cé Suen : Bik! lodee oe /196
Full Name Signatur City /town Date

Name: PeHecr doe _ 2A To’ £ Rehe Joffre
Full Name BS i e City /town Date

none ice, Perel Fuel fplolee tohp/
Full Name City /town Date’

name: AloyGrers “Lo Aas Alias Tol! § Tae Aeclee Ielo/y
Full Name City /town Date

Name: Vi tee Suse J un

Full Name

sense Kphrio £4 dee ag

e-—

Poel dt bldte 304 /if

City /town Date

Repefch« vely/ep

Full Name Signatu City/town Date
none 252 kn ihe _£1 Redtohl whl
Full Name Ba: City/town Date
name: AlphcraS2 (Peoples Batishe Sef er
Full Name Signature City town Date
mnadl thees Ltasl& yal oe Z 4 Bou ke bP Po/o/Ve
Full Name Signature City/ Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

[Sox ttebel selo/ig

nara Ala cy Seog te

Full Name Signature City/town Date

nme Marve Sache Sigil (ol 9/74
Full Name City /town =o Date

Name: Peter Baur fevt Le solo fit
Full Name Si City /town Date

name: {Jase ce 60 ine Kom thea 2a/7/I¢
Full Name Signature , City /town Date"

Name: [Len Conve Br | te Royt ts bel vale)rq
Full Name Signature City /town Date
wmepetac bet fg aut 2dr/y
Full Name si e City /town Date
Name Aue wre. _| wee Bn th bo go/e/eg.

_Full Name s nature City/town Date
Name: deegue ee 3S Lee Eee Sa/7/n
Full Name Sig City/town Date 4
none (ArOLme Goh _ out: tpbm, So/t/
Full Name Signature City town Date
vane Sarak Axel ers, Lvblrasa GOXH-261¢¢
Full Name Signature City/ bate
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

Karutiabel Zooo/iy

nome: Alitharsss KTeaks Ll

Full Name Signature City/town Date

Name: 4 Seg, “Veoh (ous Kaltes
Full Name Signature City /town Date

Narnia Cement Tek ; (AV eas ela
Full Name “City /town Baty

Name: ECan Vow Pv Bolaly
Full Name City /town Date”

name: Noid J. Wal tee (Oi | olay
Full Name Signature City /town Date

Name: Su Gece Quen poo-~f sela|ry
Full Name City /town Date

name: Roel Bar, Ly clay
Full Name City/town Date

Name: Howe Fane frat woh hey
Full Name Sinnature City/town Date

Sane: PK baw A ani Sultry
Full Name Signatur, City town Date

Name: Mevth, New Mm Pve-| adleliy

Full Name Signature City/ Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

name: Lewis Suse Lae ¥ Rreedt —— Kol ey

Full Name Signature City/town Date
ssw: Lalla Dern A len Rilerde Seal 4

Full Name Signati City /town Date

Name: }-QNEU Yalolol, Breese Boldley
Full Name City /town Date

Name: WAMCK Swen ecse wo)
Full Name Signature P City /town Date”

Name: LYa mie Totkent he Rreede Bel Vee
Full Name signature . City /town Date

noe NRE Eve NOR Rieede _— galalry
Full Name Signature City /town Date

name: Qin J, Suen Ni Rieede Bo lQuu
Full Name City/town Date

Name:_, [EUS Sui! Rreede Sy lahy
Full Name he Signe City/town Date

Name:_ fhm FwoehtL ae ett. Blay
Full Name Signature ’ City town Date

Name: Pobken® Srol, R= rele Salah y

Full Name Signature City/ Date
sement
Nitrain Local Citizens mou/SA Endor:

s Officials Endorsement

Citizen:
Tove aba
_\We
Pee Che, _ComU ___
ome LA Aes City/town Date
Signature
Full Name
Se dones a Twel Sahl
Name: hin = Veal, a a
, City /town Date
Full Name Towel. S ;
— av
Name: Let Weett Ks
Full Name City /town Date
name: ESther Snel Rett, Bolty
Full Name City /town Date
—
Name: Lu fos Tusele base Sols l1¢
Full Name Signature City /town Date
ie VM burt ea: Th soll ts
Full Name Signature City /town Date

woes ots sft ut

wabhy

Full Name igmature City/town Date
Name: A) fed R - Sn S Tse Bohliy
Full
ree - city/town Date
N. H = Ww
anna: Yan woes BAY
Full
ul NR City town Date
Name: Vewno Syl, Vek Sof firey
Full Name Signature _ City/ Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

name Ao KE Same AS Catena las

Full Name Signature City/town Date

: yuo Solaliy
Full Name Signa ir City /town Date
Name: \C iChrrer Rede 4 wet Bolsy i

Name: WAnses wel

Full Name Signati City /town Date
Name: fps eal A VWoikerdn eah|iy
<—Full Name Signdtuee City /town Date’
aver Sue Tweet sae)

Full Name City /town Date

Name: Stefun Ge

Sweety. edaly

Full Name Signature City /town Date
rome: RO vm Guy doe, Regi Tella eekly
Full Name City/town Date
Name: Deff amo lave cLuek Sof lua
Full Name City/town Date
arreS Sohlry

‘lie ices Ju Gaol

Full Name City town Date
Name: Peres S. Just. Za <Ju ett Sojgny

Full Name Signature City/ Date

Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

Ter

Name: “We Sumby week \

Full Name Signature City/town Date
name: Caan Tet. Tet Sélaby
Full Name City /town Date
Name: _WOsarve Tork Swett. Seely
Full Name Signature City /town Date
vane Ces Tat a Sot Bil
Full Name i City /town Date
Name: KA Seu thy “Yuet wel ay
Full Name Signature City /town Date
Name: Cole Sibel. Tet Spied Sofiley
Full Name City /town Date
name: OV? ion “Wr, aire. & Babiliry
__ ful | Name City/town Date
name: fovea Tost Trek wal@iy
Full Name City/town Date
Name: ton heures : Stl Sly
Full Name i City town Date
Name! \ = dee 3 “wet Bola 4
Full Name Signature City/ Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

Name: Rose las Sparttt Sv)F4+
Full Name Signature City/town Date
name PICA CK Wiel —E Nore zalAlty
Full Name Signature City /town Date
name: PCS Rsorge YAN Novegue aclilty
Full Name R City /town Date
Name:_ NOV SS Now 7 Ka ga Sob Ip
Full Name ignature City /town Date
Name: Cott we bial x: S Ure wold lit
Full Name Signature City /town Date
Name: Vow Lane capo S Rewaos solSl J
Full Name Signature City /town Date
pate k eccm kat IL SY Deve RLY
FullName ignature City/town Date
Name: “Thee a) Asonps IS Bea Boldly
a Full Name Signature City/town Date
Name: Wersn Me PR Berta Sl Ty
Full Name Signature City town Date
Name: Q bewenn Rompe 4 -S Shuey
Full Name Signature ec Date
Nitrain Local Citizens MOU/SA Endorsement

Citizens Officials Endorsement

Ssbly

Name: Crew eS Nerpa

Full Name Signature City/town Date

Gini tna ky Nana ee Denyse Se |Fiy
Full Name eee City /town Date

nome: Phat Kure Nergye Sa [Fly
Full Name City /town Date

sniiar LSS bors Wat gofelre
FullName | City /town Date”

Name: \. Alted alined Newgues BolMiy
Full Name City /town Date

ee eee =. Broiare zea line
Full Name Signature — City /town Date

Name: evn Liat &

Ke Fe Rally

Full Name Sig City/town Date
Name: = al kal ta ue Wee Tol re
Full Name City/town Date
Name: —LSaucce Camm ia ewspyt SAT
Full Name City town Date
Name:_}e-e.@#, Sackwr Sagts C Sflis
Full Name Signature City/ Date
This Page Intentionally Left Blank
GOLDEN
VEROLEUM
LIBERIA

Working in the Liberian Southeast, we aspire to be among
the best Oil Palm developers in the global industry. We
stand to be measured on our eight key values.
1. Successful investing, meeting the expectations of investors and funders
2. Ending rural poverty and bringing the beginnings of long term prosperity,
education and health to communities where we develop
3. Preserving the natural environment, helping conserve flora, fauna, water
and carbon in Liberia
4. Respecting community self-determination, sovereignty, culture and traditions
of our hosts, through free, prior and informed choice of communities to work with
us and preserving their sacred heritage
5. Developing the skills and careers of our Liberian employees and suppliers,
especially of the people originating from our partner communities
6. Practicing the best methods of legal compliance, regulatory adherence,
procedures and Oil Palm agriculture, founded on highly developed skills,
systems and attitudes
7. Building value added, helping the country of Liberia escape a traditional role
as a supplier of cheap raw materials
8. Continuing improvement and betterment in what we do, with engagement of

credible organizations who share all or same of these objectives, whether

partnering with us, challenging us, or critical of us.

